Citation Nr: 0011138	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  98-16 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for the cause of the 
veteran's death, claimed as a residual of exposure to mustard 
gas during service.

3.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C. § 1318.

4.  Entitlement to nonservice connected death pension 
benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from February 
1943 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  That rating decision denied 
service connection for the cause of the veteran's death along 
with denying DIC and death pension benefits.  

The issue of entitlement to nonservice connected death 
pension benefits is the subject of a remand which follows the 
Board's decision.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran died in June 1997, at the age of 74.  The 
death certificate listed the immediate cause of death as 
respiratory arrest due to lymphoma.  No other medical 
condition was listed on the death certificate.  

3.  The veteran's service connected disabilities were the 
residuals of shell fragment wounds to the right hand with 
amputation of the middle finger, the residuals of shell 
fragment wounds to the right leg and low back, and the 
residuals of arthrodesis of the left hand.  The veteran had 
been in receipt of a combined 50 percent disability rating 
for these disabilities since November 1946.  

4.  There is no competent medical evidence of lymphoma and/or 
squamous cell carcinoma, during the veteran's active military 
service or during the first post service year.

5.  There is no medical opinion, or other competent medical 
evidence, linking the veteran's fatal cancer, with his 
service-connected disabilities or his active military 
service.

6.  The fatal cancer was not the result of disease or injury 
during the veteran's active military service.

7.  The service-connected disabilities did not make the 
veteran less able to resist the fatal cancer or in any way 
hasten his death.

8.  There is no competent evidence of exposure to mustard gas 
or Lewisite during service.

9.  The evidence does not reflect that a rating of 100 
percent for the veteran's service-connected disabilities 
should have been in effect for ten years or more preceding 
his death.




CONCLUSIONS OF LAW

1.  The appellant has not presented a well grounded claim for 
service connection for the cause of the veteran's death, and 
therefore there is no statutory duty to assist the appellant 
in developing facts pertinent to this claim.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112, 1310, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.312 (1999).  

2.  Mustard gas exposure during military service did not 
cause the veteran's death because squamous carcinoma of the 
trachea and thymus with invasion of the mediastinum and 
pleura was not incurred in, or aggravated by, active military 
service and may not be presumed to have been incurred in 
service as a result of exposure to mustard gas.   38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112, 1137, 1310, 5107(a) (West 
1991); 38 C.F.R. §§ 3.303, 3.312, 3.316 (1999).

3.  DIC under the provisions of Section 1318, Title 38, 
United States Code, is not warranted.  38 U.S.C.A. § 1318 
(West 1991); 38 C.F.R. § 3.22 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Cause of Death

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principle, or a contributory, cause of 
death.  38 C.F.R. § 3.312(a) (1999).  For a service connected 
disability to be the principle cause of death it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related. 38 C.F.R. § 3.312(b) 
(1999).  For a service connected disability to be a 
contributory cause of death it must have contributed 
substantially or materially, and combined to cause death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312(c)(1) 
(1999).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

A claim for entitlement to service connection for the cause 
of the veteran's death, like any other claim, must be well 
grounded.  Darby v. Brown, 10 Vet. App. 243, 245 (1997).  
Generally, the three elements of a "well grounded" claim 
are: (1) evidence of a current disability as provided by a 
medical diagnosis; (2) evidence of incurrence or aggravation 
of a disease or injury in service as provided by either lay 
or medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 
Darby v. Brown, 10 Vet. App. 243, 245-6 (1997); 38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1997).

In cases involving service connection for the cause of the 
veteran's death the first element, evidence of a current 
disability is always met; the current disability is the 
condition which caused the veteran to die.  However, the last 
two elements must be supported by evidence of record.  
Specifically, the third element requires competent medical 
evidence of a nexus between the cause of the veteran's death 
and his service-connected disabilities or his active service.  
Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); Ramey v. Brown, 
9 Vet. App. 40, 46 (1996).  

In this case, the death certificate shows that the veteran 
died in June 1997, at age 74.  No autopsy was conducted.  The 
immediate cause of death was listed as respiratory arrest due 
to lymphoma.  No other condition was listed as contributing 
to death.  During the veteran's lifetime, service connection 
was granted for the residuals of shell fragment wounds to the 
right hand with amputation of the middle finger; the 
residuals of shell fragment wounds to the right leg and low 
back; and, the residuals of arthrodesis of the left hand.  
The veteran had been in receipt of a combined 50 percent 
disability rating for these service connected disabilities 
since 1946 and these ratings remained in effect until the 
veteran's death one half century later.

In deciding the claim for service connection for the cause of 
the veteran's death, the Board must also consider whether the 
disability that caused the veteran's death, that is, 
lymphoma, may be service-connected.  Service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 101(16), 1110 (West 1991); 38 C.F.R. §§  
3.303, 3.304, 3.305 (1999).  Cancer, malignant tumors, may be 
presumed to have been incurred during active military service 
if the cancer manifests to a degree of 10 percent within the 
first year following active service.  38 U.S.C.A. §§ 1101, 
1112, (West 1991); 38 C.F.R. §§  3.307, 3.309 (1999). 

VA medical treatment records reveal that the veteran was 
diagnosed with a squamous cell cancer of the mediastinum in 
May 1993.  A July 1997 letter was received from Dr. Harvey, a 
private physician who indicates that he was the veteran's 
treating physician from 1993 until his death.  The letter 
states that the veteran was diagnosed with "squamous 
carcinoma of the trachea and thymus with invasion of the 
mediastinum and pleura."  The diagnosis was originally 
established in 1989.  This letter indicates that the death 
certificate "incorrectly lists [the veteran's] associated 
cause of death as lymphoma.  In fact, this should show 
metastatic squamous cell carcinoma."  At this point the 
Board notes that Dr. Harvey is not the physician who signed 
the veteran's death certificate.  However, in view of the 
medical treatment records which have been obtained, the 
statement that the entry of lymphoma on the veteran's death 
certificate is incorrect and should in fact be metastatic 
squamous cell carcinoma is believable.  Dr. Harvey's July 
1997 letter and a December 1997 letter from Dr. DeJoseph both 
refer to toxin exposure and mustard gas.  These allegations 
are addressed in section II below.  

The veteran's service medical records are of record.  There 
is no indication in the service medical records that the 
veteran suffered from lymphoma and/or squamous cell carcinoma 
during service.  There is also no medical evidence that 
reveals any diagnosis of cancer within the first year after 
the veteran separated from service.  Also, there is no 
competent medical evidence which in any way relates the 
veteran's fatal cancer to his service connected orthopedic 
disabilities.  

The Board has thoroughly reviewed the claims file.  However, 
we find no evidence of a plausible claim.  Since the 
appellant has not met her burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded, it must be 
denied.  Accordingly, the claim for service connection for 
the cause of the veteran's death on a direct, presumptive, 
and contributory basis (other than as due to exposure to 
mustard gas) is held to be not well grounded.  

Where the appellant has not met this burden, the VA has no 
duty to assist her in developing facts pertinent to her 
claim.  38 U.S.C.A. § 5107(a) (West 1991); Rabideau, 2 Vet. 
App. at 144 (where the claim was not well-grounded, VA was 
under no duty to provide the veteran with an examination).  
However, where a claim is not well-grounded it is incomplete, 
and depending on the particular facts of the case, VA may be 
obliged under 38 U.S.C.A. § 5103(a) to advise the claimant of 
the evidence needed to complete his application.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Here, unlike 
the situation in Robinette, the appellant has not put the VA 
on notice of the existence of any specific, particular piece 
of evidence that, if submitted, could make the claim well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).

II.  Cause of Death due to Mustard Gas Exposure

The appellant, the surviving spouse of the veteran, contends 
that the RO committed error in denying service connection for 
the cause of the veteran's death.  She argues that the 
veteran was exposed to mustard gas during military service 
and that this caused his fatal squamous cell carcinoma.  

The Board notes that while the veteran was alive he filed a 
claim for service connection for his squamous carcinoma of 
the trachea and thymus with invasion of the mediastinum and 
pleura as a residual of exposure to mustard gas during 
service.  The veteran alleged that he was exposed to 
"hazardous gasses and mustard gas in 1944" during training 
at Fort Jackson, South Carolina.  After proper development, 
the RO determined that, besides the veteran's allegations, 
there was no evidence that the veteran had been exposed to 
mustard gas during service and the claim was denied in a 
November 1993 RO rating decision.  

Pursuant to 38 C.F.R. § 3.316 (1999), service connection may 
be established for the development of certain claimed 
conditions when there was exposure to specified vesicant 
agents during active military service.  When there was full-
body exposure to nitrogen or sulfur mustard gas during active 
service the listed conditions are chronic conjunctivitis, 
keratitis, corneal opacities, scar formation, nasopharyngeal 
cancer, laryngeal cancer, lung (except mesothelioma) cancer 
and squamous cell carcinoma of the skin.  When there was 
full-body exposure to nitrogen or sulfur mustard or Lewisite 
during active service the listed conditions are chronic 
laryngitis, chronic bronchitis, chronic emphysema, chronic 
asthma or chronic obstructive pulmonary disease.  When there 
was full-body exposure to nitrogen mustard during active 
service the listed condition is acute nonlymphocytic 
leukemia.  Service connection may not be established for any 
of these conditions if the claimed condition is due to the 
veteran's own willful misconduct or if there is affirmative 
evidence that establishes a nonservice-related condition or 
event as the cause of the claimed condition. 38 C.F.R. 
§ 3.316 (1999).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

In general the three elements of a "well grounded" claim 
are: (1) evidence of a current disability as provided by a 
medical diagnosis; (2) evidence of incurrence or aggravation 
of a disease or injury in service as provided by either lay 
or medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  

Recently the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") held 
that, in cases involving exposure to specified vesicant 
agents (mustard gas and Lewisite) under 38 C.F.R. § 3.316, 
the burden of submitting a well grounded claim is a relaxed 
standard rather than the generally applicable Caluza test.  
Specifically, the Court held that under 38 C.F.R. § 3.316 
"the veteran is relieved of his burden of providing medical 
evidence of a nexus between the current disability and the 
in-service exposure.  . . .  The regulation does not require 
a medical nexus, but rather a nexus is presumed if the other 
conditions [of the regulation] are met.  The reason behind 
this relaxed standard is the circumstances [of secrecy] 
surrounding the testing of mustard gas."  Pearlman v. West, 
11Vet. App. 443 (1998).  In cases involving exposure to 
vesicant agents under 38 C.F.R. § 3.316 the Board must assume 
that the lay testimony of such exposure is true for the 
purposes of establishing a well grounded claim.  Therefore, 
under the law as provided in Pearlman, if a veteran has one 
of the diseases specified 38 C.F.R. § 3.316 then all the 
veteran needs to do is assert that he was exposed to mustard 
gas for his claim to be well grounded.  

In cases involving exposure to vesicant agents under 
38 C.F.R. § 3.316 the Board must assume that the lay 
testimony of such exposure is true for the purposes of 
establishing a well grounded claim.  However, "whether or 
not the veteran meets the requirements of this regulation 
[38 C.F.R. § 3.316], including whether or not the veteran was 
actually exposed to the specified vesicant agents, is a 
question of fact for the Board to determine after full 
development of the facts.  The Board, therefore, must 
consider the credibility of the veteran's testimony in light 
of all the evidence in the file.  . . .  Thus, under this 
regulation, the Board is charged with the very difficult task 
of ascertaining what transpired more than fifty years ago 
with very little evidence to consider."  Pearlman v. West, 
11 Vet. App. 443 (1998).

The veteran had squamous cell carcinoma of the trachea and 
thymus with metastasis to the and pleura, the appellant 
claims that this resulted from exposure to mustard gas during 
service, and there is medical evidence linking this disorder 
to mustard gas exposure during service.  Hence, the claim is 
well-grounded.  See Caluza.

The RO has obtained the veteran's service medical records for 
his period of active military service.  A review of the 
available service medical records does not show any 
indication that the veteran suffered from lymphoma and/or 
squamous cell carcinoma during military service.  

As noted in section I above, VA medical treatment records 
dated in May 1993 reveal that the veteran had been diagnosed 
with squamous cell carcinoma of the mediastinum.  

In July 1997 Dr. Harvey, the veteran's private physician 
submitted a letter which stated:

This is to certify that the above named was a 
patient under my care from January 1993 until the 
time of his death on June [redacted], 1997.  This patient 
had squamous carcinoma of the trachea and thymus 
with invasion to the mediastinum and pleura.  This 
diagnosis was originally established in 1989 when 
he was undergoing surgery for coronary artery 
disease.  He was treated with radiation therapy 
following surgical resection.  Disease progression 
was documented in 1993 and he was treated with 
various chemotherapy regimens and additional 
radiation therapy.  He developed another squamous 
carcinoma involving the tonsil in May of 1996.  The 
patient has been disabled because of the above 
diagnoses, associated symptoms and effects of the 
various forms of therapy. He was also partially 
disabled because of war-time injuries.

Interestingly, this patient had a very remote 
smoking history and it is not possible to identify 
an exact cause for his two cancers.  However, given 
his service as a veteran during World War II and 
probable exposure to multiple environmental toxins 
encountered during his military service, it is 
entirely possible that this may have played a role 
in the development of his cancers and contributed 
to his disability.

Please note that the enclosed death certificate 
incorrectly lists his associated cause of death as 
lymphoma.  In fact, this should show metastatic 
squamous cell carcinoma.

In December 1997 Dr. DeJoseph, another private physician 
submitted a letter which stated:

I have reviewed the entire Hershey Medical Center record on 
[the veteran] from the time of his coronary artery bypass 
surgery in 1989 till his death in 1997.

At the time of his bypass surgery in 1989, [the 
veteran] was discovered to have a mediastinal tumor 
which was pathologically a squamous cell carcinoma.  
This tumor was ultimately the cause of his demise 
in 1997.

[The veteran's] daughter, stated that her father on 
many occasions mentioned that he was exposed to 
mustard gas during his service in the European 
Theater in the 1940's.  There apparently were some 
reports of gas attacks at that time.

[The veteran's] tumor never had a clear primary 
source identified.  Though he had a remote history 
of tobacco use, a primary tumor in the lung was 
never identified.

Mustard gas has been considered a suspected 
respiratory carcinogen.

In view of these findings, I do not believe that it 
would be unreasonable to consider the possibility 
that [the veteran's] tumor and ultimate demise 
could be service connected.

The appellant alleges that the veteran was exposed to mustard 
gas during his service in Europe in World War II.  The 
allegations of exposure as set forth in the physicians' 
letters are vague and one alleges that the veteran suffered 
battlefield exposure as a result of an Axis mustard gas 
attack.  

The RO attempted to verify the veteran's allegations of 
mustard gas exposure during training prior to the November 
1993 denial of service connection for the residuals of 
mustard gas exposure.  The Board realizes that the nature of 
chemical warfare testing was secret, so that development of 
evidence regarding exposure during testing is often 
difficult.  However, M21-1, Part 3, Chapter 5, Subchapter II, 
§ 5.18 provides information concerning the development of 
claims involving allegations of exposure to mustard gas and 
Lewisite during active service.  Section 5.18 f provides 
instructions on the development of evidence of exposure to 
chemical weapons agents for Army veterans.  The section 
states that "[p]rior to the early 1950s, information about a 
person's participation in any kind of testing by the Army was 
place in the individual's service medical records (SMRs).  
These records are stored at the National Personnel Records 
Center [NPRC] in St. Louis and can be obtained by submitting 
a 3101 request for information."  The manual instructs that 
for testing from 1955 to 1975, that the RO should contact 
send the Army Medical Research and Development Command at 
Fort Detrick, Frederick, Maryland.  M21-1, Part 3, Chapter 5, 
Subchapter II, § 5.18 f.  

The manual also indicates that VA has lists of service 
department personnel who were subjected to chemical weapons 
testing and provides a contact point the VA Central Office 
Rating Procedures Staff where the RO can check to see if the 
veteran's name is on any of the lists.  Finally, M21-1, Part 
3, Chapter 5, Subchapter II, Section 5.18 f (4) also 
instructs that development of claims involving Army chemical 
weapons testing prior to 1955 can also be developed by a 
check for records at the Army Chemical and Biological Defense 
Command at Aberdeen Proving Grounds, Maryland.  These sources 
were checked in an attempt to verify the veteran's 
allegations of exposure to mustard gas during military and 
all replies were negative.  

The allegations of battlefield exposure are more problematic.  
These allegations were never made by the veteran during his 
lifetime.  The current allegations are third hand in nature; 
that is, from Dr. DeJoseph hearing it from the veteran's 
daughter who allegedly heard it from the veteran.  Dr. 
DeJoseph's statement was that the veteran's "daughter, 
stated that her father on many occasions mentioned that he 
was exposed to mustard gas during his service in the European 
Theater in the 1940's.  There apparently were some reports of 
gas attacks at that time."  He referenced pages 501 and 502 
of volume 60 of the Journal of Military History to support 
this allegation.  The appellant submitted photocopies of this 
text.  However, this text refers to Allied plans for 
retaliation if Axis forces used chemical warfare agents.  
This text does not indicate that any chemical weapons attacks 
ever occurred, rather it indicates only that there were 
merely ambiguous gas attack reports.  Simply put there is 
absolutely no evidence of any use of mustard gas, or any 
other chemical agent, against allied forces during World War 
II.  The only incident known to have occurred was as a result 
of an Axis air raid on allied chemical weapons stores in 
Bari, Italy.  M21-1, Part 3, Chapter 5, Subchapter II, § 5.18 
a (3).  The veteran's separation papers reveal that he served 
in Northern France and the Rhineland, not Italy, during World 
War II.  

The Board finds that allegations that the veteran suffered 
mustard gas exposure during service are not consistent with 
the nature of his military service.  After checking all 
appropriate sources, we find no evidence that the veteran had 
full body exposure to mustard gas during service.  Therefore, 
the Board finds as fact that the veteran was not exposed to 
mustard gas or Lewisite during his military service.  With no 
evidence of exposure to mustard gas during service, the 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death, claimed as a residual of exposure to mustard gas 
during service.

III.  DIC under 38 U.S.C. § 1318.

In the pertinent part, section 1318(a) of title 38, United 
States Code, authorizes payment of DIC to a benefits-eligible 
surviving spouse in cases where a veteran's death was not 
service connected, provided the veteran was in receipt of or 
entitled to receive compensation at the rate of 100 percent 
(total rating) due to service-connected disability for a 
period of ten or more years immediately preceding death.  See 
38 U.S.C.A. § 1318(b) (West 1991); 38 C.F.R. § 3.22 (1998).

In Green v. Brown, 10 Vet. App. 111, 118 (1997), the United 
States Court of Appeals for Veterans Claims (the Court) 
interpreted section 1318(b) and its implementing regulation, 
38 C.F.R. § 3.22(a), as allowing a survivor ". . .  the 
right to attempt to demonstrate that the veteran 
hypothetically would have been entitled to receive a 
different decision on a service-connection-related-issue 
. . .  based on evidence in the veteran's claims file or VA 
custody prior to the veteran's death and the law then or 
subsequently made retroactively applicable."  The Board 
notes that section 1318 was amended in 1982 by adding the 
words "or entitled to receive"; on this point, the Court 
stated in Green, 10 Vet. App. at 119, "[u]nder the amended 
section, the spouse of a veteran who would have been entitled 
to have been in receipt of a 100% service-connected rating 
(including a TDIU rating) for 10 or more consecutive years 
immediately preceding the veteran's death was made eligible 
for section 1318 DIC."  See also, Marso v. West, 13 Vet. 
App. 260 (1999); Wingo v. West, 11 Vet. App. 307 (1998); 
Carpenter v. West, 11 Vet. App. 140 (1998).

An April 1998 statement submitted by the appellant to her 
Congressman states that "I believe my husband was previously 
determined to have a permanent disability due to his wartime 
injuries but declined it based on his employment status."  
Review of the file discloses that the veteran had a combined 
50 percent disability rating for several service connected 
orthopedic disabilities which resulted from a combat wound 
during World War II.  This 50 percent rating had been in 
effect since November 1946.  Review of the claims file also 
reveals that the veteran did file claims for increased 
ratings for his service connected disabilities on several 
occasions.  Most recently the RO denied increased ratings for 
the veteran's service connected disabilities in an April 1978 
rating decision.  In the case at bar, the appellant would 
have to show that the veteran's total rating for his service 
connected disabilities should have been rated 100 percent 
disabling since approximately June 1987, ten years prior to 
his death.  The preponderance of the evidence is against this 
claim.  There is simply no evidence to suggest that the 
veteran's service connected disabilities increased in 
severity or rendered the veteran unemployable.  Rather, the 
totality of the evidence indicates that the veteran's service 
connected residuals of his combat wounds were static in 
nature for a period of almost half a century.  A March 1978 
VA orthopedic examination revealed normal findings.  
Subsequent to this there is no medical evidence of record 
related to treatment for the veteran's service connected 
disabilities.  

Accordingly, for the reasons set forth above, the Board 
concludes that entitlement to DIC benefits under section 1318 
benefits is not warranted.


ORDER

Because it is not well grounded, the claim for service 
connection for the cause of the veteran's death on direct, 
presumptive, and contributory bases must be denied.

Service connection for the cause of the veteran's death as a 
residual of exposure to mustard gas during service is denied.  

DIC under the provisions of 38 U.S.C.A. § 1318 is not 
established; the appellant's claim for these benefits is 
denied.


REMAND

The law provides that the Secretary shall pay to the 
surviving spouse of each veteran who served for ninety (90) 
days or more during a period of war or who at the time of 
death was receiving or entitled to receive compensation or 
retirement pay for a service-connected disability pension at 
the rate prescribed by law and reduced by the surviving 
spouse's annual income.  38 U.S.C.A. §§ 1521(j), 1541(a) 
(West 1991); 38 C.F.R. §§ 3.3(b)(4), 3.23 (1999).  Effective 
December 1, 1997, the maximum annual rate of improved death 
pension for a surviving spouse with no dependents was $5,808.  
38 U.S.C.A. § 1541 (West 1991); 38 C.F.R. § 3.23 (1999); VA 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part I, Change 27, 
Appendix B (Mar. 11, 1998). In determining income, all 
payments of any kind or from any source shall be included, 
unless specifically excluded. 38 U.S.C.A. § 1503 (West 1991); 
38 C.F.R. §§ 3.271, 3.272 (1999).

At the time that the RO adjudicated the appellant's claim the 
applicable VA regulations stated that certain expenses, 
including expenses of last illness, burial, and just debts, 
may be deducted from countable annual income during the 12-
month annualization period in which they were paid. 38 C.F.R. 
§ 3.272 (h) (1999).  In the case of nonservice connected 
death the effective date of the award is the date of the 
veteran's death if the claim is received within 45 days of 
the date of death, otherwise it is the date of receipt of the 
claim.  38 C.F.R. § 3.400 (c) (3) (ii) (1999).  In the 
instant case the death certificate states that the veteran 
died June [redacted], 1997.  The appellant's claim was received 
at the RO on July 30, 1997.  This is more than 45 days after the 
date of the veteran's death.  The appellant has indicated 
burial expenses paid.  However, these expenses were paid 
prior to July 30, 1997 and as such the RO did not deduct 
these expenses from the countable annual income during the 
12-month annualization period.

On March 28, 2000, during the pendency of this appeal, the VA 
Office of General Counsel issued a precedent opinion which 
addressed the subject of countable income for death pension 
purposes, and the deduction of expenses paid for the 
veteran's last illness and burial subsequent to the veteran's 
death, but prior to the date of the surviving spouse's 
entitlement to death pension.  In brief, the opinion holds 
that the last sentence of 38 C.F.R. § 3.272(h) is 
inconsistent with 38 U.S.C. § 1503(a)(3) in providing that 
such expenses may not be deducted from countable income for 
the purpose of determining entitlement to improved death 
pension.  Consequently, VA may not rely upon the last 
sentence of section 3.272(h) as a basis for denying a death 
pension claim or reducing the amount of benefits payable.  VA 
O.G.C. Prec. Op. No. 1-2000 (Mar. 28, 2000).  The Board has 
enclosed a copy of this opinion in the claims file.  

The veteran served on active duty from February 1943 to May 
1946.  This service includes service of more than ninety (90) 
days during a period of war.  38 U.S.C.A. § 101(8) (West 
1991).  Moreover, at the time of his death in June 1997, the 
veteran was receiving disability compensation for service-
connected disabilities. There is also a marriage certificate 
of record showing that the appellant married the veteran in 
November 1946.  The veteran's death certificate, which is 
also of record, reflects that the appellant was still the 
veteran's wife at the time of his death.  Thus, the appellant 
is eligible for VA improved death pension benefits if her 
income does not exceed the maximum annual rate.

Upon review of the income and expense information provided by 
the appellant on the VA Form 21-534 dated July 1997, the 
Board notes that if the burial expenses are deducted, the 
appellant may qualify for death pension benefits for the 12-
month annualization period from July 1997 to July 1998.  As 
such, the case must be remanded for the RO to recalculate the 
income in question to see if the appellant qualifies for 
death pension benefits.

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issue remaining on appeal 
without first permitting the RO to re-adjudicate the claim.  
The case is REMANDED to the regional office (RO) for the 
following development:

The RO should re-adjudicate the issue of 
entitlement to nonservice connected death 
pension benefits.  In this regard, the RO 
should give full consideration to VA 
O.G.C. Prec. Op. No. 1-2000 (Mar. 28, 
2000) when calculating the appellant's 
income and considering whether the burial 
expenses reported are deductible from 
income.  If the decision remains adverse 
to the appellant.  The RO should ensure 
that the supplemental statement of the 
case provided to the appellant includes 
specific citations as to where the exact 
income limitations are found.  

Once the foregoing has been accomplished and, if the 
appellant remains dissatisfied with the outcome of the 
adjudication of the claim, both the appellant and her 
representative should be furnished a supplemental statement 
of the case covering all the pertinent evidence, law and 
regulatory criteria.  They should be afforded a reasonable 
period of time in which to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant needs to take 
no action until so informed.  The Board intimates no opinion 
as to the ultimate outcome of this case.  

Further adjudication of the question involving entitlement to 
nonservice connected death pension benefits will be postponed 
until the remand action is completed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).








	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

